     Case 3:19-cv-00208-GMG Document 10-9 Filed 06/04/20 Page 1 of 2 PageID #: 373
                                                                                                                GOVERNMENT                 EXHIBIT




                                                    Acknowledgement                   of Federal Firearms Regulations


ILicensee    Name                                                                                 U1 Nu mber

                            0
       TOPIC                                                                                                                             27    CFR     Paie Numbe
       REQUIRED           RECORDS                        REPORTS
                Acquisition        and Disposition Record                                               478 125 e         ATF     Ruling 2008-2                              67
                Transaction        Record ATF F 4473                                                                                     478 124                       64-66

                Report    of Multiple          Handgun SalesATF F 3S                 104                                                478 126a                             69

                Reporting        Thefts       orLosses ATF F 3310 11                                                                     478 39a                             45
                Retention        of Records                                                                                              478 129                      69-70


        CONDUCT          OF BUSINESS
                 CS Requirements                                                                                          479 102        478 131           55-56             70
               Secure Gun Storage                  iDr   Safety   Device                                   921 a 922 z             923 d1G                  8         16-18
               Chi ld    Safety    Lock        Ac v                                                                          18   USC 922 Z                           16-17
                 ales or Deliveries            between         Licensees                                                     478 94        478 95                            53

                TL EZ Check                                                                               www atfonl ne gov1fflezcheck
               Gun Show Guidelines                                                                                                       478 100                            55
               Out of State Mai               Order and         Internet Sales l                                                           478 96                           53
                                          I




               Prohibited Sales           and Deliveries                                                                                   478 99                     54-55
               Sales to     Law Enforcement Officers                                                                                     478 134                      70-71

               Sales to     ResidentNon-resident                   Aliens ATF P 5300 18i                                     General    Info     5                         157
               Youth     Handgun         Safety          Act   YHSASales           of handguns                               18   USC      922 x                      15-16
               Youth     Handgun        Safety           Act   Poster   and   Notices                           18   U SC   922x         478 103      15-16           56-57
               Obliterated Serial             Number                                                                                       478 34                           44

 3    LICENSES
               Correction        of Error                                                                                                  478 43                           49
               Posting of License                                                                                                          478 91                           51
              Renewal Duration                                                                                              478 45       478 49                 48          49
                rem    ms     covered                                                                                                    478 50                             49


      7        Reporting Changes of Address

               Reporting Changes

               Reporting Changes of
                                               in   Trade

                                                    Control
                                                                  XTF F 5300 38
                                                               Name
                                                                                                                                         479 52
                                                                                                                                         478 53
                                                                                                                                         478 54
                                                                                                                                                                            49

                                                                                                                                                                            49

                                                                                                                                                                            49
               Discontinuance           of Business                                                                         478 57      478 127                 so          69

            SCELLANEOUS                PROVISIONS
                ight   of Entry and Examination                                                                                          478 23                             41

              TrIcing     Request from              ATF                                                                                 478 25a                             42
                   aw     Purchase                                                                         478 128          General    Info      15         69             166

              Compliance with             State      Law       Publication     ATF P 5300 5 W                                            478 24                      41-42

              Consignment of Firearms                                                                     478 124 a         QA     section    F15     64        183-194
              Personal      Firearms           ATF P        3312 8                                                                     478 125a                            68
              Firearm     Transportation                                                                                                 478 38                            45


            FINITIONS
              Engaged       in   the   Business                                                                                          478 11                            37
                                       orReceiver                                                                                        478 11                            37
               dentification       Document                                                                                              478 11                            38
              Curios    or Relies         ATF P 5300 11                                                                                  478 11                     36-37
                 tique   Firearm                                                                                                         47811                             36
                       Barreled Rifle                Shotgun
                  rt
                                                                                                                                         47811                             40
                         ition                                                                                                           478 11                            36




              Review     of   basic    concepts           including     licenses   waiting                      calry
                                                                                             period concejled           permits

7    GUNSMITH           ACTIVITIES

              Gunsmithing                                                                                       478124 a      QA       section   1         64          185
              Gunsmith Recordkeeping
                                                                                                 478 124 a       125 e ATF        Ruling      77-1     64 67           126
              Return    of Repaired           Firearni                                                          478124 a      QA       section   1         64          185
              Firearms           Ammunition              Excise   Tax     Contact    TTB                             wwvv ttb gov1firearms            877-882-3277




                                                                                                                                                       Page     I   Of 2




                                                                                                                                                                                 US00000027
                                                                                                                               110

        Case 3:19-cv-00208-GMG Document 10-9 Filed 06/04/20 Page 2 of 2 PageID #: 374


                                                          Acknowledgement                       of Federal Firearms Regulations

                                                                    Page    references      are in       ATF P 5300 4 Sept 2005

Lfi e'nsee      Naiiie                                                                                            1U1   Number

                                                     A
            TOPIC                                                                                                                                                            27   CFR                     P2              her


                       kRMS                 AMMUNITION              MANUFACTURERS
                          Manufaatiirer         Definition
                                                                                                                                                          418 11 and 479 11                                 1
                                                                                                                                                                                                                   3883
                                                                                                                                                          478 92             479 102                      51-53         92-93
                          Markings
                                                                                                                                                  478 123 and 478 125 i                                            64      68
                          Records

                          Annual Firearmg Manufacturing                       Exportation Report                ATF F       53   00    11

                                                                                                TTB                                               www ft goy firearms                                     877-882-3277
                          Firearms            Ammunition       Excise Tax-Contact
                                                                                                                                                                479 103                                                    93
                          itA Firearms
                          Special    Occupational          Tax ATF F5630 7                                                                                   479 32-47937                                               85-87



            NFA DE ALER                                                                                           NA
                                                                                                                                                          ATF   Ruling            76-12                                   126
                          Authorized Operations

                          i A Firearms                                                                                                                                   Part       479                                 86-98


                          General       Information         ATF P 5320 8                                                                    QA       section       MI    I         M12                                    188

                          Forms used tolransfeeNFAiterns                                                                                    NFA Forms 1234                          5

                                                                                                                                                             479 32-47937                                               85-87
                          Special    Occupational          Tax      ATF F5330 20

                   ORTER                                                                                          NA
 10                                                                                                                                                                                                                        8
                                                                                                                                                                              478 11
                          Importer Definiti n

                          finp9riation         Acquisition         Disposition      Record                                                        478 122 and 478 125 i                                         63-64    68
                                                                                                                                                          4-7892     k b9 102                             5 1-53        92-93
                          Markings
                          ATFTorms 6            and   6A                                                                                                                     474112                                     58-59

                                                                                                TTB
                                        I




                                                              Excise Tax-Contact                                                                  www ttb gov1firearms                                    877-882-3277
                          Firearm            Ammunition
                          isiFA    Firearms
                                                                                                                                                           4 01     11-479 113                                          94-96




                                                                                                                                                                                                                    99-101
                          Ams      Expoit Control Act of 1976
                                                                                                                                                                             Part   447



  12        SCHOOL ZONE                                                                                           NVA
                                                                                                                   e
                                                                                                                                                          ATF P      53 10 1        5
                                   FFVs premises                            1000    feet    of       school              advise       theYFL       that    t1rearms      in possession               of   FFLs
                          If the                           falls   within                        a             zone
                                                                                                                               a looked       firearms       rack   that      is    on    a   motor vehicle
                          customers          must be unloaded        and placed      in a       locked    container       or


                          Also     advise      the   FFL of specific means          that    they       may use    to    ensure       that their    customers        are      not    in violation          of 18    USC
                                                                                                                                 options or the           use of    lockable             containers
                          922 q      For      example      advise    the   customer of          State   permits license


 13         TZ1RALQMTIONS                                  AND ANSWERS                                                                                                                                             170-202




Investigator                                         E1660 V                                                      exp   lained this         information       to   me        on
                                                                                                                                                                                    3
and answe rediny                                regarding this information             I    have       received    a    copy of this
                                                                                                                                            for   my records        as   a reference             I   understand         that
                               questions
                                                                                                                                                                                          ofthe laws        and
                                                                              and                       be   responsible for familiarizing                 myselfwith
                                                                                    that        will                                                                               all
this   is
            only   ageneril overview                 of   the-regulations                   I



                                        ip-yliwjised       firearms business
regulations        governing




                                                                                                  xeeo
                                                                                                             C
                                                                                                                           XTIF Invcstiga or Signature and Date
Applican-CsfLicensee                s   Signa



                                    www atf gov                                                                             Federal         Firearms Licensing Center                                866-662-2750
ATF'Website
ATF'Office                   Contact                                                                                                          Pirearms Tracing Center                                800-788-71'33



                                                                                                                                                                              Branch                 304-616-4550
Additional            ATF     Publicatiofis                                                                                                  Fireanns'Imports


ATE P'33172                  Safat          Security Itiformation for Federal              Firearms                      National        Firearms Act           NFA           Branch                 304-616-4500

Llc nseeg                                                                                                                              Firearms Technology                    Branch                 304-260-f699


ATF P 5300 15                Tederaffirearms Licensee                  Quick Reference                                     Firearms         Ifidtistry     Programs Branch                           202-648-7190

                                   Guide
drid8est       Practices                                                                                                                     REPORTING                   THE FTS                     888-930-9275


                                                                                                                                                                                                     800-800-3855
RevOed       09101110




            Orovide   i            ofthe form and explain the requirements            to   completing the         form
                           copi




                                                                                                                                                                                                                               US00000028
